Appeal from a judgment of the County Court of Albany County (Breslin, J.), rendered June 22, 2004, convicting defendant upon his plea of guilty of the crime of criminal possession of a controlled substance in the second degree.
In satisfaction of a seven-count indictment, defendant waived his right to appeal and pleaded guilty to the reduced charge of criminal possession of a controlled substance in the second degree. He was sentenced in accordance with the plea agreement to a prison term of 3V2 years to life. On appeal, defense counsel seeks to be relieved of his assignment as counsel for defendant on the ground that there are no nonfrivolous issues that can be raised on appeal. Upon our review of the record and defense counsel’s brief, we agree. The judgment is, accordingly, affirmed and defense counsel’s application for leave to withdraw is granted (see People v Cruwys, 113 AD2d 979 [1985], lv denied 67 NY2d 650 [1986]; see generally People v Stokes, 95 NY2d 633 [2001]).
*1036Peters, J.P., Mugglin, Rose, Lahtinen and Kane, JJ., concur. Ordered that the judgment is affirmed, and application to be relieved of assignment granted.